356 S.W.3d 836 (2012)
Deshaun POSEY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73145.
Missouri Court of Appeals, Western District.
January 10, 2012.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General Jessica P. Meredith, Assistant Attorney General Jefferson City, MO, for Respondent.
Before Division II: MARK D. PFEIFFER, Presiding Judge, and VICTOR C. HOWARD and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Deshaun Posey appeals from the Judgment entered by the Circuit Court of Jackson County, Missouri ("motion court"), denying Posey's Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Posey argues that the motion court clearly erred in denying his motion because he claims his plea counsel provided ineffective assistance in the advice provided to Posey leading to his guilty plea. We disagree and affirm in this per curiam order. We have provided the parties a legal memorandum explaining our ruling. Rule 84.16(b).